DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Claims 1, 10, and 14-15 recite the limitation of “a motion sensor unit”, “an electronic motion sensor unit”, “a display unit”, which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they use a generic placeholder, such as “unit”, coupled with functional language but without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structure modifier.

	Since these limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 10, and 14-15 have been interpreted to cover the corresponding structure described in the Specification that achieves the claimed function, and equivalents thereof.

	If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim(s) recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for wirelessly transmitting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For instance, the claim limitations recite function without reciting sufficient structure, material or acts to entirely perform the recited functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2-9; 10, 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-9; 10, 11-20 of U.S. Patent No. 10,870,037 (simply “10,870,037” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 1, claim 1 of U.S. Patent No. 10,870,037 discloses an apparatus (col. 11, line 16), comprising:
a motion sensor unit to detachably coupled externally to an outer surface a movement object at a first location at or abutting a first end of the movement object, the movement object being used in a physical sport or leisure activity, the motion sensor unit including one or more inertial sensors capable of sensing movement of the movement object (col. 11, lines 17-23);
a processor to process data from the inertial sensors to determine one or more values descriptive of movement of the movement object, and to translate the data or values to correspond to a second location on the movement object located away from the first location (col. 11, lines 24-29);
means for wirelessly transmitting one or more of the data or at least one of the values to a wireless receiver (col. 11, lines 30-31).
	In addition, claim 1 of 10,870,037 is more specific than claim 1 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 2-9, claim 1 of 10,870,037 discloses everything claimed as applied above. In addition, claims 2-9 of 10,870,037, respectively, disclose every single feature further claimed (col. 11, lines 32-51).
	
Regarding claim 10, claim 10 of U.S. Patent No. 10,870,037 discloses a method (col. 12, line 1), comprising:
capturing data descriptive of movement of a movement object, the data corresponding to a first location on the movement object at or abutting a first end of the movement object, and the data being captured by an electronic motion sensor unit including one or more inertial sensors, the electronic motion sensor unit being coupled externally to an outer surface of the movement object at the first location, the movement object being configured for a physical sports or leisure activity (col. 12, lines 2-10);
processing the data with a processor to determine one or more first values descriptive of the movement of the movement object (col. 12, lines 11-13);
translating at least one of the first values to one or more second values corresponding to a second location on the movement object located away from the first location (col. 12, lines 14-17); and
transferring one or more of the data, the one or more first values, or the one or more second values to a wireless receiver (col. 12, lines 18-20).
	In addition, claim 10 of 10,870,037 is more specific than claim 10 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 11-20, claim 10 of 10,870,037 discloses everything claimed as applied above. In addition, claims 11-20 of 10,870,037, respectively, disclose every single feature further claimed (col. 12, lines 21-50).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2-9; 10, 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 24-31; 1, 2-7, 14-17 of U.S. Patent No. 10,434,367 (simply “10,434,367” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 1, claim 23 of U.S. Patent No. 10,434,367 discloses an apparatus (col. 12, line 27), comprising:
a motion sensor unit to detachably coupled externally to an outer surface a movement object at a first location at or abutting a first end of the movement object, the movement object being used in a physical sport or leisure activity, the motion sensor unit including one or more inertial sensors capable of sensing movement of the movement object (col. 12, lines 28-34);
a processor to process data from the inertial sensors to determine one or more values descriptive of movement of the movement object, and to translate the data or values to correspond to a second location on the movement object located away from the first location (col. 12, lines 35-40);
means for wirelessly transmitting one or more of the data or at least one of the values to a wireless receiver (col. 12, lines 41-42).
	In addition, claim 23 of 10,434,367 is more specific than claim 1 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 2-9, claim 23 of 10,434,367 discloses everything claimed as applied above. In addition, claims 24-31 of 10,434,367, respectively, disclose every single feature further claimed (col. 12, lines 43-63).
	
Regarding claim 10, claim 1 of U.S. Patent No. 10,434,367 discloses a method (col. 11, line 11), comprising:
capturing data descriptive of movement of a movement object, the data corresponding to a first location on the movement object at or abutting a first end of the movement object, and the data being captured by an electronic motion sensor unit including one or more inertial sensors, the electronic motion sensor unit being coupled externally to an outer surface of the movement object at the first location, the movement object being configured for a physical sports or leisure activity (col. 11, lines 12-21);
processing the data with a processor to determine one or more first values descriptive of the movement of the movement object (col. 11, lines 22-24);
translating at least one of the first values to one or more second values corresponding to a second location on the movement object located away from the first location (col. 11, lines 25-28); and
transferring one or more of the data, the one or more first values, or the one or more second values to a wireless receiver (col. 11, lines 29-31).
	In addition, claim 1 of 10,434,367 is more specific than claim 10 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 11-20, claim 1 of 10,434,367 discloses everything claimed as applied above. In addition, claims 2-7, 14-17 of 10,434,367, respectively, disclose every single feature further claimed (col. 11, lines 32-48; col. 12, lines 1-13).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 2, 4, 5-9; 10 & 12, 14-15, 16, 18, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5, 3, 4; 1 & 5, 6, 3, 4, 5, 5 of U.S. Patent No. 9,656,122 (simply “9,656,122” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claims 1 & 2, claims 1 & 5 of U.S. Patent No. 9,656,122 discloses an apparatus (col. 11, line 7), comprising:
a motion sensor unit to detachably coupled externally to an outer surface a movement object at a first location at or abutting a first end of the movement object, the movement object being used in a physical sport or leisure activity, the motion sensor unit including one or more inertial sensors (col. 11, lines 34-35) capable of sensing movement of the movement object (col. 11, lines 8-13);
a processor to process data from the inertial sensors to determine one or more values descriptive of movement of the movement object, and to translate the data or values to correspond to a second location on the movement object located away from the first location (col. 11, lines 14-18);
means for wirelessly transmitting one or more of the data or at least one of the values to a wireless receiver (col. 11, lines 19-22) as cited in claim 1;
wherein the inertial sensors include an accelerometer (col. 11, lines 34-35) as cited in claim 2.
	In addition, claims 1 & 5 of 9,656,122 are more specific than claims 1 & 2 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 4, 5-9, claims 1 & 5 of 9,656,122 discloses everything claimed as applied above. In addition, claims 3, 4 of 9,656,122, respectively, disclose every single feature further claimed (col. 11, lines 27-33).

Regarding claims 10 & 12, claims 1 & 5 of U.S. Patent No. 9,656,122 discloses a method (col. 11, line 7), comprising:
capturing data descriptive of movement of a movement object, the data corresponding to a first location on the movement object at or abutting a first end of the movement object, and the data being captured by an electronic motion sensor unit including one or more inertial sensors (col. 11, lines 34-35), the electronic motion sensor unit being coupled externally to an outer surface of the movement object at the first location, the movement object being configured for a physical sports or leisure activity (col. 11, lines 8-13);
processing the data with a processor to determine one or more first values descriptive of the movement of the movement object (col. 11, lines 14-16);
translating at least one of the first values to one or more second values corresponding to a second location on the movement object located away from the first location (col. 11, lines 16-18); and
transferring one or more of the data, the one or more first values, or the one or more second values to a wireless receiver (col. 11, lines 19-22) as cited in claim 10;
further comprising: wirelessly transmitting the data to the wireless receiver (col. 11, lines 19-22) as cited in claim 12.
	In addition, claims 1 & 5 of 9,656,122 are more specific than claims 10 & 12 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 14-15, 16, 18, 19-20, claims 1 & 5 of 9,656,122 discloses everything claimed as applied above. In addition, claims 6, 3, 4, 5, 5 of 9,656,122, respectively, disclose every single feature further claimed (col. 12, lines 36-38 and lines 27-33 and lines 34-35).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 2 & 4, 5-9; 10 & 12 & 16, 14-15, 17, 18, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 15, 4; 18 & 20, 19, 8, 14, 20, 20 of U.S. Patent No. 8,831,905 (simply “8,831,905” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claims 1 & 2 & 4, claims 1 & 15 of U.S. Patent No. 8,831,905 discloses an apparatus (col. 10, line 55), comprising:
a motion sensor unit to detachably coupled externally to an outer surface a movement object at a first location at or abutting a first end of the movement object, the movement object being used in a physical sport or leisure activity (col. 10, lines 56-59), the motion sensor unit including one or more inertial sensors (col. 11, lines 40-41) capable of sensing movement of the movement object (col. 10, lines 59-61);
a processor to process data from the inertial sensors to determine one or more values descriptive of movement of the movement object, and to translate the data or values to correspond to a second location on the movement object located away from the first location (col. 10, lines 61-65);
means for wirelessly transmitting one or more of the data or at least one of the values to a wireless receiver (col. 10, line 66 to col. 11, line 3) as cited in claim 1;
wherein the inertial sensors include an accelerometer (col. 11, lines40-41) as cited in claim 2;
wherein the second location is at or near a second end of the movement object (col. 10, lines 60-65) as cited in claim 4.
	In addition, claims 1 & 15 of 8,831,905 are more specific than claims 1 & 2 & 4 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 5-9, claims 1 & 15 of 8,831,905 disclose everything claimed as applied above. In addition, claim 14 discloses every single feature further claimed (col. 11, lines 36-39).

Regarding claims 10 & 12 & 16, claims 18 & 20 of U.S. Patent No. 8,831,905 disclose a method (col. 12, line 20), comprising:
capturing data descriptive of movement of a movement object, the data corresponding to a first location on the movement object at or abutting a first end of the movement object, and the data being captured by an electronic motion sensor unit including one or more inertial sensors (col. 12, lines 39-41), the electronic motion sensor unit being coupled externally to an outer surface of the movement object at the first location, the movement object being configured for a physical sports or leisure activity (col. 12, lines 20-26);
processing the data with a processor to determine one or more first values descriptive of the movement of the movement object (col. 12, lines 27-28);
translating at least one of the first values to one or more second values corresponding to a second location on the movement object located away from the first location (col. 12, lines 29-30); and
transferring one or more of the data, the one or more first values, or the one or more second values to a wireless receiver (col. 12, lines 32-34) as cited in claim 10;
further comprising: wirelessly transmitting the data to the wireless receiver (col. 12, lines 32-34) as cited in claim 12;
wherein the second location corresponds to a location at or near a second end of the movement object (col. 12, lines 29-30) as cited in claim 16.
	In addition, claims 18 & 20 of 8,831,905 are more specific than claims 10 & 12 & 16 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 14-15, 17, 18, 19-20, claims 18 & 20 of 8,831,905 discloses everything claimed as applied above. In addition, claims 19, 8, 14, 20, 20 of 8,831,905, respectively, disclose every single feature further claimed (col. 12, lines 36-38; col. 11, lines 18-20 and lines 36-39; col. 12, lines 39-41).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 2 & 4, 5-9; 10 & 12 & 14-16 & 19-20, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 15-17, 20, 18; 23, 8, 15-18 & 20-21 of U.S. Patent No. 8,589,114 (simply “8,589,114” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claims 1 & 2 & 4, claim 23 of U.S. Patent No. 8,589,114 discloses an apparatus (col. 12, line 13), comprising:
a motion sensor unit to detachably coupled externally to an outer surface a movement object at a first location at or abutting a first end of the movement object, the movement object being used in a physical sport or leisure activity (col. 12, lines 14-18), the motion sensor unit including one or more inertial sensors (col. 12, lines 22-25) capable of sensing movement of the movement object (col. 12, lines 22-25);
a processor to process data from the inertial sensors to determine one or more values descriptive of movement of the movement object, and to translate the data or values to correspond to a second location on the movement object located away from the first location (col. 12, lines 25-30);
means for wirelessly transmitting one or more of the data or at least one of the values to a wireless receiver (col. 12, lines 30-38) as cited in claim 1;
wherein the inertial sensors include an accelerometer (col. 12, lines 22-25) as cited in claim 2;
wherein the second location is at or near a second end of the movement object (col. 12, lines 28-30) as cited in claim 4.
	In addition, claim 23 of 8,589,114 is more specific than claims 1 & 2 & 4 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 5-9, claim 23 of 8,589,114 disclose everything claimed as applied above. In addition, claims 15-17, 20, 18, respectively, disclose every single feature further claimed (col. 11, lines 39-43 and lines 48-49 and lines 43-44).
Regarding claims 10 & 12 & 14-16 & 19-20, claim 23 of U.S. Patent No. 8,589,114 disclose a method (col. 12, line 13), comprising:
capturing data descriptive of movement of a movement object, the data corresponding to a first location on the movement object at or abutting a first end of the movement object, and the data being captured by an electronic motion sensor unit including one or more inertial sensors (col. 12, lines 22-25), the electronic motion sensor unit being coupled externally to an outer surface of the movement object at the first location, the movement object being configured for a physical sports or leisure activity (col. 12, lines 14-22);
processing the data with a processor to determine one or more first values descriptive of the movement of the movement object (col. 12, lines 25-28);
translating at least one of the first values to one or more second values corresponding to a second location on the movement object located away from the first location (col. 12, lines 28-30); and
transferring one or more of the data, the one or more first values, or the one or more second values to a wireless receiver (col. 12, lines 30-38) as cited in claim 10;
further comprising: wirelessly transmitting the data to the wireless receiver (col. 12, lines 30-38) as cited in claim 12;
further comprising: displaying at least one of the second values at a display unit (col. 12, lines 33-38) as cited in claim 14;
urther comprising: displaying a graph at the display unit, wherein the graph depicts at least one of the second values (col. 12, lines 33-38) as cited in claim 15;
wherein the second location corresponds to a location at or near a second end of the movement object (col. 12, lines 29-30) as cited in claim 16;
further comprising: reading data output from an accelerometer to capture the data (col. 12, lines 22-25) as cited in claim 19;
further comprising: reading data output from a gyroscope to capture the data (col. 12, lines 22-25) as cited in claim 20.
	In addition, claim 23 of 8,589,114 is more specific than claims 10 & 12 & 14-16 & 19-20 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 17, 18, claim 23 of 8,589,114 discloses everything claimed as applied above. In addition, claims 8, 15-18 & 20-21 of 8,589,114, respectively, disclose every single feature further claimed (col. 11, lines 18-20 and lines 39-45 and lines 48-51).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Wireless MEMS Inertial Sensor System for Golf Swing Dynamics”, King et al., Sensors and Actuators A 141, Online 8 September 2007, pp. 619-630.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2857